Citation Nr: 1525300	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  09-15 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to March 4, 2013, the Veteran's low back disability was manifested by degenerative disc disease with flexion limited to 40 degrees and painful motion.  

2.  As of March 4, 2013, the Veteran's low back disability has been manifested by flexion functionally limited to 20 degrees and painful motion. 


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 20 percent prior to March 4, 2013, for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2014).

2.  The criteria for a rating of 40 percent, but not higher, as of March 4, 2013, for a low back disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal originated from a rating decision following a periodic re-examination of a service-connected low back disability.  As a result, the Veteran did not receive notice prior to the March 2008 rating decision.  However, in a September 2012 remand, the Board instructed the AOJ to issue the Veteran appropriate notice, which was done in a September 2012 letter, which also provided notice with respect to the disability rating and effective date elements of the claim.  Following the September 2012 notice letter, the issue was readjudicated in a March 2013 supplemental statement of the case.  Therefore, the Board finds there is no prejudice to proceeding with the matter on appeal. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service private and VA medical records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2014).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; if forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

A 30 percent rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; if there is favorable ankylosis of the entire thoracolumbar spine; or, if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).   

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Currently the Veteran is in receipt of a 20 percent rating for a low back disability under Diagnostic Code 5242.  He has asserted that the low back disability is worse than compensated by the 20 percent rating and that he is entitled to a higher rating for the low back disability. 

At a February 2008 VA examination, the Veteran reported that his low back pain was continuous and he described it as a deep ache, with a burning and numbness in his legs.  He reported that the pain was a 5 on a scale of 10 in intensity and that he took Tylenol for pain, which had a fair response and no side effects.  He reported flare-ups of pain which were a 9 on a scale of 10 in intensity and occurred once per week and lasted approximately 15 seconds.  He reported that working overhead or twisting his body precipitated flare-ups and alleviating factors included avoiding working overhead or twisting his body.  He reported weakness in the back, but denied bladder and bowel complaints, or erectile dysfunction.  He did not require the use of an assistive device for ambulation, but reported that he used a back brace on an as needed basis.  He reported a history of falls, the last being approximately one year before the examination.  Surgical history included a diskectomy in 2004 and a fusion in 2007.  The Veteran reported that he was unemployed and had not worked since the 2007 surgery.  He reported that he was no longer able to snow ski, water ski, or play baseball or football.  His driving was limited to approximately 70 minutes at a time.

On physical examination, the Veteran's range of motion measurements were flexion to 40 degrees, with pain; extension from 0 to 10 degrees, with pain throughout; left lateral flexion to 20 degrees, with pain; right lateral flexion to 10 degrees, with pain; and left and right lateral rotation to 30 degrees, with pain.  The Veteran's gait was within normal limits and he was able to walk on his toes.  Lumbar X-ray revealed post-surgical changes at L4-L5 and L5-S1.  The examiner assigned a diagnosis of degenerative disk disease of the lumbar spine.  

At an April 2012 VA examination, the Veteran reported that since his 2007 lumbar fushion, his back problems had continued to worsen.  He reported that he had back pain after five minutes of standing and with more exertion he developed pain down his left buttock, stopping above his right knee.  He reported that his back constantly ached, but worsened with weather changes.  He reported that he took tramadol and cyclobenzaprine for pain, and daily Tylenol, but that medications did not help.  He reported that the back pain was improved by lying down, but not sitting down.

On physical examination, the Veteran's range of motion measurements were flexion to 40 degrees, with pain; extension to 10 degrees, with pain; right and left lateral flexion to 20 degrees, with pain; and right and left lateral rotation to 20 degrees, with pain.  On repetitive testing, the Veteran's range of motion measurements remained unchanged.  The examiner noted that the functional loss caused by the Veteran's low back disability included less movement than normal and pain on movement.  Pain and muscle spasm were absent and the Veteran had a normal gait and no abnormal spinal contour.  The examiner noted that the Veteran did not have intervertebral disc syndrome (IVDS), and that incapacitating episodes were irrelevant.  The Veteran did not require the use of any assistive devices for ambulation.  The examiner noted that the Veteran had surgical scars on his back.  However, none of the scars were painful or unstable, nor was the total area of all related scars greater than 39 square centimeters.  The examiner noted that the Veteran's low back disability impacted his ability to work, but did not discuss the level or type of that impact.  

At a March 2013 VA examination, the Veteran reported daily low back pain lasting for the entire day.  The Veteran reported flare-ups which occurred approximately every two months and caused him to miss class.  On physical examination, range of motion measurements were flexion to 40 degrees, with pain at 20 degrees; extension to 20 degrees, with no pain; right lateral flexion to 30 degrees or greater, with pain at 25 degrees; left lateral flexion to 25 degrees, with no pain; and right and left lateral rotation to 30 degrees or greater, with no pain.  Range of motion measurements remained unchanged on repetitive testing.  The examiner noted that on repetitive testing the Veteran had less movement then normal and pain on movement.  There was no localized tenderness, no pain to palpation, no guarding, and no muscle spasm.  There was no abnormal spinal contour and the Veteran's gait was normal.  The examiner noted that the Veteran did not have a diagnosis of IVDS and therefore discussion of incapacitating episodes was not necessary.  

Also of record are post-service private and VA treatment records.  However, those records provide no indication that the Veteran's low back disability is worse than what is reported in the VA examination reports of record.  

Based on the evidence above, the Board finds that prior to March 4, 2013, a rating in excess of 20 percent for a low back disability is not warranted.  At no time prior to March 4, 2013, was the Veteran's forward flexion shown to be limited to less than 30 degrees.  In fact, the medical evidence of record, specifically the VA examinations from that time, consistently show that the Veterans forward flexion was limited to, at worst, 40 degrees.  Further, there is no evidence prior to March 4, 2013, that shows the Veteran had favorable ankylosis of the entire thoracolumbar spine.  Therefore, the Board finds that a rating in excess of 20 percent, prior to March 4, 2013, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The Board finds that from March 4, 2013, the date of a VA examination showing a worsening of the Veteran's disability, a rating of 40 percent, but not higher, for a low back disability is warranted.  On March 4, 2013, VA examination, forward flexion was shown to be limited to 40 degrees, but functionally limited to 20 degrees due to pain.  However, there is no evidence of record that shows the Veteran had unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  Therefore, the Board finds that a rating of 40 percent, but not higher, from March 4, 2014, is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The Board notes that the additional limitation the Veteran experiences due to pain and other factors on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  Additionally, while the examiners noted that on repetitive testing, the Veteran had less movement than normal, that limitation in movement was not substantial enough to alter the range of motion measurements, as the measurements remained consistent throughout testing on all the VA examinations of record.  38 C.F.R. § 4.40, 4.45 (2014).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning schedular ratings in excess of 20 percent prior to March 4, 2013,  or 40 percent from March 4, 2013 for functional impairment of the thoracolumbar spine.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, the VA examiners have specifically noted that the Veteran does not have IVDS, as is necessary under Diagnostic Code 5243.  Therefore, incapacitating episodes were not considered.  Thus, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2014).

The Board notes that the Veteran was awarded separate compensable ratings for radiculopathy associated with the low back disability in a March 2013 rating decision.  There is no indication from the record that he disagreed with either the ratings or effective dates assigned in that decision.  Therefore, the Board will not discuss the neurological impairment ratings in this decision.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the Veteran's low back disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the low back disability is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence suggests that the Veteran's low back disability interferes with his ability to work.  However, entitlement to a TDIU is addressed in the remand portion of this decision below.  The Board finds that the Veteran's low back disability does not manifest in symptoms beyond that anticipated by the assigned ratings, for either of the periods discussed herein.  The evidence does not show frequent hospitalization or marked interference with employment beyond that anticipated by the assigned ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent, prior to March 4, 2013, for a lumbar spine disability is denied.

Entitlement to a rating of 40 percent, but not higher, as of March 4, 2013, for a lumbar spine disability is granted. 


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

A claim for TDIU is an element of an increased rating claim when raised by the record.  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the evidence suggests that the Veteran is unable to maintain substantially gainful employment as a result of his service-connected low back disability.  The Board notes that at a February 2008 VA examination, the Veteran reported that he had not worked since a 2007 back surgery.  The April 2012 VA examiner noted that the Veteran's low back disability interfered with his ability to work, but did not detail the type of interference.  The March 2013 VA examiner noted that the low back disability impacted the Veteran's ability to work and caused him to miss school.  Therefore the Board finds that a TDIU claim has been raised in this case, and the issue is remanded to the AOJ for proper development.

The Board acknowledges that the Veteran was denied entitlement to a TDIU in a March 2009 rating decision.  However, the basis of that denial was that the Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (2014).  Based on the grant of a 40 percent rating for a low back disability herein, and the March 2013 rating decision which assigned separate 10 percent ratings for radiculopathy of each lower extremity, the Board finds that the Veteran now meets the criteria of 38 C.F.R. § 4.16(a) (2014) for a single 60 percent disability rating as the disabilities arise from the same etiology.  However, the Board finds that the information currently of record is insufficient to determine the issue of TDIU and as such, it must be remanded for additional development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to what information or evidence is needed to substantiate a claim for TDIU.

2.  Then, schedule the Veteran for a VA examination.  The examiner should note any occupational impairment caused by the Veteran's service-connected disabilities.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities of lumbar spine disability, right hip disability, mild left meralgia paresthetica, bilateral lower extremity radiculopathy, and left knee disability.  If the Veteran is felt capable of work, the examiner should state what type of work he could perform and what accommodations would be needed due to the service-connected disabilities.

2.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


